DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the Group I invention, Claims 1-9 drawn to a system for purifying water  in the reply filed on September 13, 2021 is acknowledged.  Applicant has cancelled claims 10-20.  Applicant is advised that when responding to the restriction election requirement, the restriction was not a species election in fact, no species were mentioned by the examiner.   For clarity or the record the restriction requirement was made as a three way restriction between 3 inventions which were was separate and distinct.  Applicant had claims to an apparatus, a method of making the apparatus and the method of using the system.  Action on the merits of claims 1-9 follows:
Applicant is again reminded that the ADS (Application Data Sheet) is not correct and requires correction.  Specifically applicant has claimed the instant application as a continuation of the Provisional Patent Application which is incorrect.  Applicant is to claim domestic benefit or priority to 62/800,931 filed February 4, 2019.  Applicant now has to correct the ADS by Petition.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  In Figures 1-3, applicant is required to use element numbers for the different pieces of equipment depicted in the drawings.  Applicant’s photographs are blurry and the pictures have pixelated.  Applicant is encouraged to use a line drawing including using boxes to illustrate the different elements of the invention.  In Figure 4, applicant has used a legend in order to label the parts, applicant is only to use element numbers to label a part.    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 1-4 as depicted in Figure 4.  When adding elements to Figures 1-3 as set forth above these element numbers must be added to the detailed description section of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant’s preamble is not correct.  Applicant should use element plus function language when drafting the claim.  Applicant’s preamble of “A system” is non-descriptive.  Applicant preamble should recite “A system for purifying produced water comprising”, or “A system for purifying wastewater comprising”.   Applicant then recites an enclosure an “enclosure” can be a container, a filter, a housing.  Broadly interpreted the enclosure has an inlet and outlet and a heating element to heat the enclosure.  As drafted, the polyurethane foam is “over the inlet” and “over the outlet” which is unclear and indefinite and not even shown in the drawing.  What does applicant mean the foam is over the inlet?  Broadest interpretation, the inlet can be a pipe, then the water would not even come into contact with the foam and activated carbon if it is “over the pipe or inlet”.  
Claim 1-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are location of the polyurethane foam with respect to the inlet and outlet, the source of water, to the inlet and outlet. The apparatus as claimed does not even purify water and as claimed there is no functionality to the apparatus.  Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: there is no relationship between the inlet, outlet, and the water supply or to whatever is being treated, the perforated polyurethane foam and activated carbon and the enclosure and heating element and the distillation column.  It is unclear why the heating element is necessary for the invention.  The heated element is not connected to the enclosure, the solar collector has not been tied to the heating element. There are no contents introduced into the enclosure. There is nothing in the claim where applicant has how purification even takes place as set forth in the specification.   
Regarding 8 applicant recites “wherein the distillation chamber is in fluid communication with the outlet, wherein the distillation chamber is configured to channel liquid to the outlet, where is the distillation chamber placed between the inlet and outlet? From claim 9 the pump is connect to the outlet how does the pump deliver fluid to the distillation chamber if it located after the outlet.  Applicant is encouraged to draft the claim by looking at the Figure and include all flow lines and all of the devices needed to purify the produced water.  Applicant is reminded the claims must stand alone, and that the claims are read in light of the specification.  The specification is not read into the claims.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lupton, USP 7,582,474.
	Lupton teaches a packed bed reactor which includes polyurethane foam which is impregnated or coated with activated carbon as the packing within the packed bed reactor.  The reactor includes and inlet and outlet, pumping means operatively connected to reactor. The reactor can be operated at temperatures between 5oC-65oC which implicitly teaches there is a heating element or heat exchange capabilities inherent to the reactor.  The packed bed reactor reads on applicant’s enclosure, inlet, outlet and heating element. The packing within the reactor reads on applicant’s perforated polyurethane foam and activated carbon.  Lupton teaches in Column 2, line 59-65, and refers to Givens and Sack, 42nd Purdue University Industrial Waste Conference Proceedings, pp 93-102 (1987) evaluation of carbon impregnated polyurethane foam is effective in removal of pollutants which includes phenols which is an organic or hydrocarbon pollutant which implicitly infers that polyurethane foam impregnated with activated carbon is capable of removing pollutants in wastewater which would include produced water.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lupton et al., US 4,983,299 and Lupton, USP 7,582,474 .
Lupton et al. teach a method of removing phenols from waste water using a fixed bed reactor.  Disposed within the reactor is a packing which includes polyurethane foam which is impregnated with activated carbon.  Lupton et al. teach that removing pollutants from wastewater and focuses on removal of organic pollutants such as phenols and other phenolic materials and specifically refers to Givens and Sack, 42nd Purdue University Industrial Waste Conference Proceedings, pp 93-102 (1987) where extensive evaluation of carbon impregnated polyurethane foam has been used in for aerobic removal of pollutants. [Note Column 3, lines 42-50]  Lupton et al. teach a fixed bed reactor for the removal of organic pollutants especially phenolic materials from aqueous waste stream to achieve EPA mandated levels of under 20 parts per billion phenol in no more than 30 hours.  The types of pollutants which can be captured and removed by the fixed bed reactor of Lupton et al. is taught in Column 5, line 57 to Column 6, line 5.   The aqueous wastewater feed is passed through the fixed bed reactor which includes an opened foam, powdered active carbon entrapped within the foam.  The foam is a polyurethane foam impregnated with activated carbon wherein the foam has a macro porosity and foam voids are at least 2 millimeters.[Note Column 6, line 45-49]  The conditions of the fixed bed reactor is taught in Column 9, lines 60 to Column 15.
	Lupton ‘474 teaches a packed bed reactor (fixed bed reactor) which includes polyurethane foam which is impregnated or coated with activated carbon as the packing within the packed bed reactor.  The reactor includes and inlet and outlet, pumping means operatively connected to reactor. The reactor can be operated at temperatures between 5oC-65oC which implicitly teaches there is a heating element or heat exchange capabilities inherent to the reactor.  The packed bed reactor reads on applicant’s enclosure, inlet, outlet and heating element. The packing within the reactor reads on applicant’s perforated polyurethane foam and activated carbon.  Lupton teaches in Column 2, line 59-65, and refers to Givens and Sack, 42nd Purdue University Industrial Waste Conference Proceedings, pp 93-102 (1987) evaluation of carbon impregnated polyurethane foam is effective in removal of pollutants which includes phenols which is an organic or hydrocarbon pollutant which implicitly infers that polyurethane foam impregnated with activated carbon is capable of removing pollutants in wastewater which would include produced water.
	However the concentration of the foam perforations has not been specifically taught nor the specifics of the type of heater/distillation unit as claimed.
	Lupton et al.  and Lupton’474 specifically teach and suggest using polyurethane foam impregnated with activated carbon to treat waste waters by passing the waste water through a fixed or packed bed reactor in order to purify the water.  One having ordinary skill in the art familiar with fixed bed or packed bed reactors, recognized that pumps, fluid connections to and from the reactor are notoriously well known expedients to the ordinary artisan.  The heater or heat exchange units which is connected to the fixed bed reactor is also well known.  Lupton ‘474 teach packed bed reactor which can process fluids at temperatures and can be operated at temperatures between 5oC-65oC which implicitly teaches there is a heating element or heat exchange capabilities inherent to the reactor.  A distillation column is no more than a heat exchanger to one having ordinary skill in the art familiar with distillation, heat exchange and reactors well known expedients which are used in fluid connection with a fixed or packed bed reactor for processing waste water.  The concept using polyurethane foam impregnated with activated carbon for removing oils, organic pollutants, phenols and various hydrocarbons from water has been fully taught and suggested by Lupton et al. and Lupton ‘474.  It is maintained that applicant’s system as claimed has been fully taught and suggested by Lupton et al. and Lupton’474.  Regarding the concentration or perforations of the polyurethane foam, it is maintained that porous polyurethane foam has been taught and suggested by Lupton who teaches a pore size which is greater than 1mm or a microporous foam has been taught.  To adjust the perforations or porosity of the polyurethane foam would have been an obvious design choice to one having ordinary skill in the art absent criticality in shown.  It is maintained that the fixed bed reactor of Lupton et al. and Lupton renders applicant’s invention of capable of removal of organic pollutants from produced water to produce a purified water product rendering the invention as a whole obvious to one having ordinary skill in the art at the time the invention was made.
	Conclusion
At this time there is nothing apparent to the Examiner regarding allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   De Nino et al. teach sufficient and fast removal of oils from Water surfaces via highly oleophilic polyurethane composites and teaches using PU and activated carbon composites for removing oil from the surface of water. Clarke et al., GB 2516885 teach a filter assembly for oil separation which includes at least one filter element with activated carbon, and a filter element comprising a reticulated foam to filter out hydrocarbon including BTEX from water.  Keshavarz et al. teach impregnation of polyurethane foam with activated carbon for enhancing oil removal from water.  Fichtner et al. teach an adsorptive filter unit for purifying a fluid medium.  Giebelhausen et al. teach agglomerates of adsorber particles and method for producing adsorber particles for purification.  Thomson teach a method of extracting organic chemicals form water or air using polar polyurethane as a solid extraction medium.  Patil et al. teach a granular filtration device for water which includes a polyurethane foam.  DeFilippi et al. teach using polyurethane foam supports including microorganisms for the purification of wastewaters.  Lupton et al.’052 teach a process for reducing the concentration of an organic pollutant such as phenols in an aqueous stream by passing the stream through bioreactor.  Billiet et al. teach an apparatus for separating contaminant from water.  Thuer et al. teach a water purification process. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771